                 Case 1:19-cr-00869-ER Document 99 Filed 09/03/21 Page 1 of 3




See last page.
      Case 1:19-cr-00869-ER Document 99 Filed 09/03/21 Page 2 of 3




Honorable Edgardo Ramos                                                                  2


               After receiving the government’s disclosure of               exculpatory
statements, we asked the government to provide the name of the “interviewee” who had
witnessed those statements. The government refused, stating that “[t]he interviewee
requested confidentiality.” Although we attempted to accommodate the interviewee’s
request for confidentiality by contacting                 counsel directly,
declined to speak with defense counsel.

                On July 21, 2021, we informed the government that                       had
declined to speak with us and requested again that the government provide the name of
the interviewee. Instead, the government provided defense counsel with the name of
counsel who had been appointed to represent the interviewee, and again declined to
identify the interviewee. We understand that the government first arranged for counsel to
be appointed for the interviewee earlier that same day, even though the government itself
spoke to the interviewee without counsel more than two months earlier. Appointed
counsel told us that the interviewee did not wish to have the interviewee’s identity known
to others.

                The statements made by                , who served on the Iconix Board of
Directors throughout the period relevant to the indictment and has more than 30 years of
experience in the apparel industry, plainly are favorable and exculpatory as to Mr. Cole.
The defense is entitled not only to the substance of                statements, but also to
the identities of individuals who witnessed those statements. In United States v.
Weigand, for example, after the government disclosed to the defense potentially
exculpatory statements, Judge Rakoff found that the government had failed to satisfy its
disclosure obligations and therefore ordered the government to disclose, among other
things, the identities of the individuals who witnessed the statements being made. 482 F.
Supp. 3d 224, 248–49 (S.D.N.Y. 2020); see also United States v. Ruiz, 702 F. Supp.
1066, 1070 (S.D.N.Y. 1989) (ordering disclosure of “names and addresses of persons
with relevant knowledge whom the government will not call as witnesses”), aff’d, 894
F.2d 501 (2d Cir. 1990).

                The government’s refusal to provide the identity of the interviewee is
improper for similar reasons. It does not permit the defense to conduct its own
investigation or make effective use of the exculpatory information, including by
refreshing                recollection, confronting him with prior inconsistent statements
if necessary, and/or advancing our discussions with him on these issues by identifying the
person with whom he had this exculpatory conversation.

                Moreover, the interviewee’s “request” for confidentiality is not a proper
justification for withholding the interviewee’s identity. This is not a circumstance, for
example, where there is any plausible threat of violence to the interviewee. Compare
United States v. Urena, 989 F. Supp. 2d 253, 263–64 (S.D.N.Y. 2013) (permitting
government to keep witness’s identity confidential because the witness reasonably feared
retribution from defendants charged with violent crimes), with United States v.
              Case 1:19-cr-00869-ER Document 99 Filed 09/03/21 Page 3 of 3




      Honorable Edgardo Ramos                                                                  3


      Avendano, No. 02 CR. 1059 (LTS), 2003 WL 22454664, at *9 (S.D.N.Y. Oct. 29, 2003)
      (ordering disclosure of alleged co-conspirators’ identities where “there is nothing in the
      record to indicate that disclosing the requested information to Avendano would put the
      alleged co-conspirators in danger”), aff’d, 211 F. App’x 76 (2d Cir. 2007). And, even if
      there were some law enforcement interest in keeping this information confidential—and
      we are aware of none—that interest would not outweigh Mr. Cole’s need for the
      information. See United States v. Jackson, 345 F.3d 59, 69–70 (2d Cir. 2003) (explaining
      that law enforcement interest in protecting the identity of a confidential informant must
      yield to a defendant’s need for information that is helpful to the defense). “Fundamental
      requirements of fairness require” that the interviewee’s request for confidentiality “must
      give way” to Mr. Cole’s right to information that is “relevant and helpful to the defense.”
      Id. (quoting Roviaro v. United States, 353 U.S. 53, 59–62 (1957)).

                    For these reasons, we respectfully request that the Court order the
      government to disclose to the defense immediately the names of the “interviewee” and
      any other witness present when               made the exculpatory statements described
      in the government’s July 3, 2021 disclosure.

                      Thank you for your consideration.



                                                  Respectfully submitted,

                                                  /s/ Richard C. Tarlowe
                                                  Richard C. Tarlowe




Defendant's request is denied. The Clerk of
Court is respectfully directed to terminate the
motion. Doc. 92.

So ordered.



           9/3/2021
